Citation Nr: 0408619	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-04 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for  hypothyroidism resulting from radiation 
therapy received in September 1993 at a VA medical facility.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for liver disease, splenomegaly, type II 
diabetes mellitus, hypertension, gout, arthritis of the 
joints with associated muscle and joint pain, impotence, 
ischemic heart disease, depression, peripheral neuropathy of 
the hands and feet and a chronic skin disorder, all claimed 
as secondarily related to hypothyroidism resulting from 
radiation therapy received in September 1993 at a VA medical 
facility.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to compensation under 38 U.S.C.A. § 1151for 
hypothyroidism resulting from radiation therapy received in 
September 1993 at a VA medical facility, and for entitlement 
to compensation benefits under 38 U.S.C.A. § 1151 for liver 
disease, splenomegaly, type II diabetes mellitus, 
hypertension, gout, arthritis of the joints with associated 
muscle and joint pain, impotence, ischemic heart disease, 
depression, peripheral neuropathy of the hands and feet and a 
chronic skin disorder, claimed as secondarily related to 
hypothyroidism resulting from VA radiation therapy received 
in September 1993.


FINDINGS OF FACT

1.  The objective medical evidence does not show that the 
veteran's hypothyroidism was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on part of VA in furnishing 
radiation therapy in September 1993 for treatment of 
carcinoma of larynx.

2.  The objective medical evidence indicates that the 
veteran's hypothyroidism was a reasonably foreseeable 
consequence of the radiation therapy received in September 
1993.

3.  The objective medical evidence does not establish any 
factual basis to allow payment of compensation under 
38 U.S.C.A. § 1151 for the veteran's claimed disabilities of 
liver disease, splenomegaly, type II diabetes mellitus, 
hypertension, gout, arthritis of the joints with associated 
muscle and joint pain, impotence, ischemic heart disease, 
depression, peripheral neuropathy of the hands and feet and a 
chronic skin disorder.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for hypothyroidism claimed as due to 
VA treatment are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2003).

2.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for liver disease, splenomegaly, 
type II diabetes mellitus, hypertension, gout, arthritis of 
the joints with associated muscle and joint pain, impotence, 
ischemic heart disease, depression, peripheral neuropathy of 
the hands and feet and a chronic skin disorder, all claimed 
as secondary to hypothyroidism due to VA treatment, are not 
met.  38 U.S.C.A. § 1151, (West 2002); 38 C.F.R. § 3.358 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The current issues on appeal arise from a claim filed in May 
2000.  We note that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in July 2001, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The letter 
specifically stated that VA had in its possession VA 
outpatient treatment reports dated 1993 - 1994, 1996, and 
June 1998 - July 1999, a VA examination report dated 
September 1999, a statement dated September 1999 from a VA 
physician's assistant, and articles about hypothyroidism from 
medical texts.  The letter requested that the veteran provide 
VA with information regarding any additional evidence he 
wanted considered prior to deciding his claims.  It also 
inquired as to whether the veteran had received any treatment 
from private or government facilities that pertained to his 
claims, the records of which he had not previously informed 
VA.  The veteran has been made aware of the information and 
evidence necessary to substantiate his claims under 
38 U.S.C.A. § 1151 and has been provided opportunities to 
submit such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  He has also been provided 
with VA examinations, during which medical nexus opinions 
addressing these claims have been obtained and associated 
with the evidence.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  We note that at an October 2003 
videoconference hearing before the undersigned Veterans Law 
Judge, the veteran's representative had requested that an 
opinion from an independent medical examiner (IME) outside of 
VA be obtained to address the issues on appeal.  As will be 
further discussed below, however, we find that the objective 
medical facts and professional opinions regarding the claims 
on appeal are not so controverted with respect to the 
etiological conclusions that they present as to require 
referring this case for an IME opinion.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's DD 214 Form shows that he served in active duty 
as a cook.  Post-service medical records dated February 1991 
indicate that he was involved in a vocational rehabilitation 
program.

The veteran is currently not service-connected for any 
disabilities.  He filed his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for hypothyroidism and 
multiple disabilities secondary to hypothyroidism in May 
2000.  His essential contention is that his hypothyroidism 
was the result of radiation therapy received by VA in 
September 1993 for treatment of carcinoma of the larynx and 
that VA committed negligence in failing to treat his 
hypothyroidism, which was a foreseeable consequence of 
radiation therapy, until approximately five years later, in 
1998, by which time it had had opportunity to cause multiple 
disabilities (claimed as liver disease, splenomegaly, type II 
diabetes mellitus, hypertension, gout, arthritis of the 
joints with associated muscle and joint pain, impotence, 
ischemic heart disease, depression, peripheral neuropathy of 
the hands and feet and a chronic skin disorder) because the 
hypothyroidism had been unmonitored and untreated for half a 
decade.

In support of his claim, the veteran submitted multiple 
copies of medical articles which show, in pertinent part, 
that hypothyroidism could be caused by radiation therapy and 
that because the thyroid hormones affect almost every organ 
system in the human physiology, a thyroid imbalance within 
the body could result in the development of multiple systemic 
dysfunctions, including high blood pressure, coronary artery 
disease, glucose intolerance and diabetes, dry, flaking skin, 
impaired mental development, decreased libido, joint 
stiffness and muscle cramping.  

In his hearing testimony of October 2003 (presented with the 
assistance of his spouse) and in multiple written statements, 
the veteran reported that he did not have any major systemic 
disabilities until after his radiation treatment for cancer 
of the larynx.  He contended that he developed hypothyroidism 
as a result of radiation therapy and that VA was negligent 
for not treating his hypothyroidism at its early onset.  The 
veteran believed his liver disease, splenomegaly, type II 
diabetes mellitus, hypertension, gout, arthritis of the 
joints with associated muscle and joint pain, impotence, 
ischemic heart disease, depression, peripheral neuropathy of 
the hands and feet and a chronic skin disorder were the 
result of the hypothyroidism and that had VA administered 
treatment for his thyroid imbalance at its early onset these 
additional disabilities would have been prevented from 
occurring.

Medical evidence relevant to the claims on appeal include the 
reports of the veteran's treatment for carcinoma of the 
larynx in 1993.  According to these records, he underwent a 
total laryngectomy in June 1993 and then received post-
surgical radiation therapy to treat any remaining cancer.  In 
a statement dated July 1999, a VA physician's assistant who 
opined that it was highly probable that the radiation 
treatment the veteran received for his neck cancer caused his 
hypothyroidism.

The claims file includes the report of a September 1999 VA 
examination for thyroid and parathyroid diseases.  The 
examining physician noted in this report that the veteran had 
been treated for carcinoma of the larynx in 1993, which also 
involved radiation therapy in September 1993 in which he 
received a dosage of approximately 6500 rads, and that he was 
status-post total laryngectomy.  The veteran was examined and 
diagnosed with hypothyroidism.  In his commentary, the 
examining physician presented the following opinion:

"According to a textbook of endocrinology and 
also a textbook of radiation therapy, 
hypothyroidism can be a late complication of 
radiation therapy even at normal doses.  Looking 
at the (claims) file and other records provided, 
the presence of a complication does not 
necessarily translate into negligence.  I have no 
evidence that the (veteran) received a higher 
dose than normal and I see no evidence of a burn 
or scar suggesting carelessness.  I think that 
even at the proper normal dose and I see no 
evidence of a burn or scar suggesting 
carelessness.  I think that even at the proper 
normal dose which is probably what the (veteran) 
received using the proper skill, hypothyroidism 
is still a possible complication.  I find no 
evidence of carelessness, negligence, or lack of 
proper skill or error in judgment in the 
treatment.  The (claims) file was reviewed in its 
entirety."

The evidence includes the report of a VA general medical 
examination conducted in December 1991 which shows, in 
pertinent part, that the veteran was evaluated and diagnosed 
with chronic low back pain status post back surgery, a 
recurrent left wrist ganglion and mild degenerative joint 
disease of his left knee.  No other significant findings were 
noted.

The report of a VA medical examination dated September 2001 
shows that the examiner reviewed the veteran's claims file 
and pertinent medical history, including his prior history of 
cancer of the larynx with laryngectomy and radiation therapy 
in 1993.  Following a complete medical evaluation of his 
systems, the veteran was diagnosed with carcinoma of the 
larynx, status-post total laryngectomy status post radiation 
therapy; hypothyroidism on Levothyroxine therapy; 
hypertension on medication, type II diabetes mellitus with 
peripheral diabetic neuropathy; generalized arthritis; 
impotency; and normal liver examination.  The examining 
physician presented the following pertinent commentary:

"After reviewing the (claims) file it is my 
opinion that (the veteran's) hypertension, 
diabetes type II, arthritis, impotence, and liver 
condition are not likely secondary to the 
carcinoma of the larynx status post total 
laryngectomy status post radiation therapy.  (I)n 
my opinion his hypothyroidism is a late 
complication of radiation treatment and (the) 
presence of hypothyroidism which is a complication 
of radiation doesn't mean that there is any 
negligence (on part of his VA medical care 
providers) and I did not find any evidence that 
there is negligence in his treatment.  The other 
claimed conditions (of) diabetes mellitus, 
coronary artery disease, impotence, 
musculoskeletal pain, and claimed 
hepatosplenomegaly are not related to his 
laryngectomy and left radical neck dissection and 
radiation treatment and his complication."

Analysis

The applicable statute, 38 U.S.C.A. § 1151, currently 
provides that when there is no willful misconduct by a 
veteran, disability resulting from VA hospital care furnished 
the veteran will be compensated in the same manner as if 
service-connected if the disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care.  (See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.)  A showing of fault on the part of VA is thus 
required in order for the veteran to prevail on his current 
claims.

38 U.S.C.A. § 1151 provides that compensation under chapters 
11 and 13 of 38 U.S.C. shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service-connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -

(1)  the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary [of VA], 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was ---

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title.

38 U.S.C.A. § 1151 (West 2002).

Although there is no indication in the record that the 
veteran developed hypothyroidism as a result of his own 
willful misconduct, our review of the relevant evidence 
associated with this appeal clearly demonstrates that his 
hypothyroidism was a reasonably foreseeable result of 
radiation therapy for his carcinoma of the larynx and that it 
was not the result of any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the radiation therapy.  The 
opinion of the VA physician who conducted the examinations of 
September 1999 cited to medical textbooks of endocrinology 
and radiation therapy which stated that hypothyroidism could 
be a late complication of radiation therapy even at normal 
doses, thus indicating that the veteran's development of 
hypothyroidism was a reasonably foreseeable result of his 
radiation therapy for his carcinoma of the larynx.  Both 
physicians who conducted the VA examinations of September 
1999 and September 2001 concluded that there was no 
carelessness, negligence or failure to administer due care 
during the veteran's neck surgery and subsequent radiation 
therapy in 1993 for treatment of cancer.  The radiation 
dosage administered was determined to be correct and not 
excessive and there were no burns consistent with radiation 
overdose.  

Radiation therapy, such as that performed by VA in September 
1993, even when done under the usual circumstances, involves 
some degree of calculated risk.  It appears that despite the 
exercise of appropriate precautions and a high degree of 
professional skill, the veteran developed hypothyroidism as a 
foreseeable consequence of his radiation therapy. The fact 
that hypothyroidism developed does not, however, establish 
that there was carelessness, accident, lack of proper skill 
or error of judgment. The opinions presented by the VA 
physicians in September 1999 and September 2001 indicate that 
the treatment administered by VA in 1993 to reduce the 
veteran's larynx cancer has not been shown to have been 
performed other than in accordance with approved medical 
practices and the subsequent development of hypothyroidism is 
not shown to be other than an unusual but not reasonably 
unforeseeable result of approved medical care properly 
administered.  We conclude that the evidence does not 
establish that there was carelessness, negligence, accident, 
or lack of proper skill or error of judgment on the part of 
any of the VA medical personnel involved in treating the 
veteran with radiation therapy in September 1993.  Therefore, 
the veteran is not entitled to VA compensation for 
hypothyroidism under the provisions of 38 U.S.C.A. § 1151.

Based on the foregoing discussion, we further conclude that a 
grant of VA compensation under 38 U.S.C.A. § 1151 is not 
warranted for the veteran's claimed disabilities of liver 
disease, splenomegaly, type II diabetes mellitus, 
hypertension, gout, arthritis of the joints with associated 
muscle and joint pain, impotence, ischemic heart disease, 
depression, peripheral neuropathy of the hands and feet and a 
chronic skin disorder as secondary to hyperthyroidism.  Not 
only has the VA physician who examined the veteran in 
September 2001 expressly disassociated any relationship 
between the veteran's hypothyroidism and the aforementioned 
disabilities (or, as in the case of liver disease and 
splenomegaly, determined that no such conditions existed), 
the entire premise of the veteran's claim for compensation 
for these disabilities is predicated on him prevailing on his 
claim for Section 1151 compensation for hypothyroidism on the 
merits.  As we have determined that there is no basis to 
allow his claim for hypothyroidism, his claim for 
compensation for multiple disabilities secondary to 
hypothyroidism must also fail.

To the extent that the veteran uses his own medical 
knowledge to base his assertion that there was negligence on 
part of VA regarding his radiation treatment in 1993 and 
VA's alleged failure to treat him for hypothyroidism 
immediately thereafter, and that he currently has liver 
disease, splenomegaly, type II diabetes mellitus, 
hypertension, gout, arthritis of the joints with associated 
muscle and joint pain, impotence, ischemic heart disease, 
depression, peripheral neuropathy of the hands and feet and 
a chronic skin disorder which are secondary to 
hyperthyroidism, we note that the veteran is neither a 
trained physician nor a practitioner of medicine in any 
capacity.  He served as a cook during active duty and was 
evidently being given vocational rehabilitation training in 
1991 for industrial work.  Persons without medical training 
do not have the expertise to comment upon medical 
observations or make medical diagnoses and therefore their 
statements in this regard are entitled to no probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for compensation for hypothyroidism under 38 U.S.C.A. § 1151, 
and compensation for liver disease, splenomegaly, type II 
diabetes mellitus, hypertension, gout, arthritis of the 
joints with associated muscle and joint pain, impotence, 
ischemic heart disease, depression, peripheral neuropathy of 
the hands and feet and a chronic skin disorder as secondary 
to hyperthyroidism.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Entitlement to compensation benefits for hypothyroidism under 
38 U.S.C.A. § 1151 is denied.

Entitlement to compensation benefits for liver disease, 
splenomegaly, type II diabetes mellitus, hypertension, gout, 
arthritis of the joints with associated muscle and joint 
pain, impotence, ischemic heart disease, depression, 
peripheral neuropathy of the hands and feet and a chronic 
skin disorder under 38 U.S.C.A. § 1151 is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



